                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


GREGORY ARNEZ GOFF,                            )
                                               )
       Plaintiff,                              )
                                               )
                                               )
VS.                                            )          No. 19-1093-JDT-cgc
                                               )
                                               )
JODY PICKENS, ET AL.,                          )
                                               )
       Defendants.                             )
                                               )


      ORDER DISMISSING COMPLAINT AND GRANTING LEAVE TO AMEND


       On May 15, 2019, Plaintiff Gregory Arnez Goff, who is incarcerated at the Madison

County Criminal Justice Complex (CJC) in Jackson, Tennessee, filed a pro se complaint

pursuant to 42 U.S.C. § 1983 and a motion to proceed in forma pauperis.                  (ECF

Nos. 1 & 2.) The Court issued an order on May 21, 2019, granting leave to proceed

in forma pauperis and assessing the civil filing fee pursuant to the Prison Litigation Reform

Act (PLRA), 28 U.S.C. §§ 1915(a)-(b).          (ECF No. 4.)     The Clerk shall record the

Defendants as Jody Pickens, Assistant District Attorney Jerry Mike Mosier, and Madison

County Sheriff John Mehr.1



       1
         Goff spells the Sheriff’s last name “Meher” in the complaint. However, the Clerk has
correctly listed the Defendant as John Mehr. See www.mcso-tn.org/sheriff-mehr.html.
       Goff alleges the District Attorney’s Office in Jackson, Tennessee, discriminated

against him, maliciously prosecuted him, and slandered him. (ECF No. 1 at PageID 2.)

He alleges he was held in custody without any evidence from July 9, 2015, until May 2016,

when he was found not guilty of aggravated assault after a trial.2 (Id.) Goff also alleges

that he has been subjected to unpleasant conditions at the CJC, including overcrowding,

mold on the walls, inmates sleeping on the floors, violent attacks, water leaks in the cells,

inadequate cleaning supplies, and an absence of recreational time. (Id.)

       Goff seeks injunctive relief in the form of the termination of Pickens’s and Mosier’s

employment and closure of the CJC until it is cleaned. (Id. at PageID 3.) He also seeks

compensatory damages. (Id.)

       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may
       be granted; or

       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57



       2
         Goff is still confined at the CJC, but he does not state whether he has been charged with
an additional crime or whether he is being held for some other reason.

                                                2
(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court

accepts the complaint’s “well-pleaded” factual allegations as true and then determines

whether the allegations “plausibly suggest an entitlement to relief.’” Williams v. Curtin,

631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations

“are not entitled to the assumption of truth,” and legal conclusions “must be supported by

factual allegations.” Iqbal, 556 U.S. at 679. Although a complaint need only contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed.

R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make a “‘showing,’

rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Goff filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

              Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or other
       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be liable

                                             3
       to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).

       To the extent Goff seeks to assert a claim against Defendants Pickens and Mosier

in their official capacities, his claim is construed as brought against the State of Tennessee.3

The Eleventh Amendment to the United States Constitution provides that “[t]he Judicial

power of the United States shall not be construed to extend to any suit in law or equity,

commenced or prosecuted against one of the United States by Citizens of another State, or

by Citizens or Subjects of any Foreign State.” U.S. Const. amend. XI. The Eleventh

Amendment has been construed to prohibit citizens from suing their own states in federal

court. Welch v. Tex. Dep’t of Highways & Pub. Transp., 483 U.S. 468, 472 (1987);

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984); see also Va. Office

for Protection & Advocacy v. Stewart, 131 S. Ct. 1632, 1638 (2011) (“A State may waive


       3
          As Goff correctly points out, Pickens is the District Attorney General for the Twenty-
Sixth Judicial District of Tennessee. (ECF No. 1 at PageID 2.) Mosier appears to be an
Assistant District Attorney. See https://www.madisoncountytn.gov/79/District-Attorney-General
(listing J. Michael Mosier as an Assistant District Attorney in Madison County). As such, they
are employees of the State of Tennessee, not Madison County or the City of Jackson. See White
v. Swafford v. Gerbitz, 860 F.2d 661, 663 n.2 (6th Cir. 1988) (noting that district attorneys
general and their assistants “prosecute suits on behalf of the state, Tenn. Code Ann. § 8-7-103,
and receive an annual salary payable out of the state treasury, Tenn. Code Ann. §§ 8-7-105 and
8-7-201” and therefore are employees of the State of Tennessee); see also Hembree v. Office of
the Dist. Attorney Gen. for the 13th Judicial Dist. of Tenn., No. 2:18-cv-00097, 2019 WL
1437913, at *2 (M.D. Tenn. Apr. 1, 2019).

                                               4
its sovereign immunity at its pleasure, and in some circumstances Congress may abrogate

it by appropriate legislation. But absent waiver or valid abrogation, federal courts may not

entertain a private person’s suit against a State.” (citations omitted)). Tennessee has not

waived its sovereign immunity. See Tenn. Code Ann. § 20-13-102(a). Moreover, a state

is not a person within the meaning of 42 U.S.C. § 1983. Lapides v. Bd. of Regents of the

Univ. Sys. of Ga., 535 U.S. 613, 617 (2002); Will v. Mich. Dep’t of State Police, 491 U.S.

58, 71 (1989). Goff thus has no claim for money damages against Defendants Pickens or

Mosier in their official capacities.

       The Supreme Court has clarified, however, that “a state official in his or her official

capacity, when sued for injunctive relief, would be a person under § 1983 because

‘official-capacity actions for prospective relief are not treated as actions against the State.’”

Will, 491 U.S. at 71 n.10 (quoting Kentucky v. Graham, 473 U.S. 159, 167 n. 14 (1985),

and Ex Parte Young, 209 U.S. 123, 159-60 (1908)); see also Thiokol Corp. v. Dep’t of

Treasury, State of Mich., Revenue Div., 987 F.2d 376, 381 (6th Cir. 1993) (“[T]he

[eleventh] amendment does not preclude actions against state officials sued in their official

capacity for prospective injunctive or declaratory relief.” (citing Ex Parte Young, 209 U.S.

123)). Goff seeks not only damages but also the termination of Pickens’s and Mosier’s

employment. Sovereign immunity does not bar that request.

       To proceed with his official-capacity claims for injunctive relief, Goff must allege

that the State was responsible for the violation of his constitutional rights because of a

practiced custom or policy. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978). The

Sixth Circuit has held that to establish the requisite causal link between constitutional

                                               5
violation and policy, a plaintiff must “identify the policy, connect the policy to the [entity]

itself and show that the particular injury was incurred because of the execution of that

policy.” Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993) (citing Coogan

v. City of Wixom, 820 F.2d 170, 176 (6th Cir. 1987)). The custom or policy must be “the

moving force” behind the deprivation of the plaintiff’s rights. Powers v. Hamilton Cnty.

Pub. Defender Comm’n, 501 F.3d 592, 606-07 (6th Cir. 2007) (citing Monell, 436 U.S. at

694).

        Goff alleges that the District Attorney’s Office in Jackson discriminated against him

and maliciously prosecuted him. He does not allege, however, that his problematic

prosecution was pursuant to a policy or custom of the State of Tennessee. He therefore

fails to state a claim against Pickens or Mosier in their official capacities.

        Goff’s official-capacity claim against Sheriff Mehr is construed as brought against

Madison County. To hold the municipality liable, as with his official-capacity claims

discussed above, he must allege a direct causal link between a municipal policy or custom

and the alleged deprivation of his rights.         Monell, 436 U.S. at 691-92; Deaton v.

Montgomery Co., Ohio, 989 F.2d 885, 889 (6th Cir. 1993). Goff, however, does not allege

that a Madison County policy is responsible for the conditions of the CJC. He merely

alleges that the unpleasant conditions exist. Goff therefore fails to state a claim against

Madison County or against Mehr in his official capacity.

        Goff also fails to state a claim against any Defendant in his individual capacity. He

alleges only generally that the District Attorney’s Office wrongly prosecuted him. Goff

does not allege that Pickens or Mosier was involved in his prosecution or, even if they

                                               6
were, how their actions specifically violated his rights.4 Nor does he allege that Mehr is

personally responsible for the conditions at the CJC. In fact, Goff alleges no action specific

to any Defendant. When a complaint fails to allege any action by a Defendant, it

necessarily fails to “state a claim for relief that is plausible on its face.” Twombly, 550 U.S.

at 570. Accordingly, Goff’s complaint is subject to dismissal for failure to state a claim.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per

curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some form of

notice and an opportunity to cure the deficiencies in the complaint must be afforded.”).

Leave to amend is not required where a deficiency cannot be cured. Curley v. Perry, 246

F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority view that sua sponte

dismissal of a meritless complaint that cannot be salvaged by amendment comports with

due process and does not infringe the right of access to the courts.”). In this case, the Court

finds that Goff should be given an opportunity to amend his complaint.

       In conclusion, Goff’s complaint is DISMISSED for failure to state a claim on which

relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b(1). Leave to




       4
         Pickens did not become the District Attorney General until August 1, 2017.
See https://www.jacksonsun.com/story/news/local/2017/07/21/jody-pickens-named-district-
attorney/501095001/. It cannot be assumed that Pickens was involved in Goff’s 2015
prosecution merely because he now is the head of that office.

                                               7
amend, however, is GRANTED. Any amendment must be filed within twenty-one (21)

days after the date of this order.

       Goff is advised that an amended complaint will supersede the original complaint

and must be complete in itself without reference to the prior pleadings. The text of the

complaint must allege sufficient facts to support each claim without reference to any

extraneous document. Any exhibits must be identified by number in the text of the

amended complaint and must be attached to the complaint. All claims alleged in an

amended complaint must arise from the facts alleged in the original complaint. Each claim

for relief must be stated in a separate count and must identify each defendant sued in that

count. If Goff fails to file an amended complaint within the time specified, the Court will

assess a strike pursuant to 28 U.S.C. § 1915(g) and enter judgment.

IT IS SO ORDERED.
                                                 s/ James D. Todd
                                                JAMES D. TODD
                                                UNITED STATES DISTRICT JUDGE




                                            8
